Citation Nr: 0509945	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, on a direct 
basis or as secondary to service-connected lumbar spine and 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the Army from September 
1972 to August 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran had hearing with the undersigned Judge at the RO 
in August 2002.  

In October 2002, the Board further developed the veteran's 
claim in order to obtain a VA examination report, identify 
the veteran's treatment providers, and request additional 
service medical records.  The Board remanded the veteran's 
claim in August 2003 to again request additional service 
medical records and for actions consistent with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This case must be returned to the RO for initial 
consideration of the additional evidence obtained since the 
issuance of the October 2004 supplemental statement of the 
case (SOC), including a VA treatment notes concerning the 
veteran's claimed psychiatric disability of major depression 
associated with the claims file after January 2005.  A waiver 
of RO consideration of this evidence is not of record.  
Consequently, it must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2004).

The Board also finds it necessary to obtain an additional VA 
medical examination for purposes of determining whether the 
veteran's claimed psychiatric disability was aggravated by 
his service-connected lumbar spine and bilateral knee 
disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Competent medical evidence of record does not 
adequately address the question of whether the veteran's 
claimed psychiatric disability was aggravated by his service-
connected lumbar spine and bilateral knee disabilities.  In 
the March 2003 VA examination report, the examiner stated 
that it was "more likely than not" the veteran's "physical 
disabilities and associated difficulties with employment have 
exacerbated his depression".    

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain any additional treatment 
records for the veteran's claimed 
psychiatric disability from the VA 
Medical Center in Nashville, Tennessee 
for the time period from September 2004 
to the present.

2.  Thereafter, schedule the veteran for 
a VA examination to determine the current 
diagnosis of his current claimed 
psychiatric disability and whether it is 
related to service or to service-
connected disability.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review -- 
including all VA treatment records and 
examination reports as well as all 
service medical records.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's current claimed 
psychiatric disability.  

For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
during his active military service.  

For each diagnosis, the examiner should 
also indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that diagnosed 
disability is due to his service-
connected lumbar spine and bilateral knee 
disabilities, or is aggravated by his 
service-connected lumbar spine and 
bilateral knee disabilities.   If the 
examiner determines that the diagnosed 
psychiatric disability is aggravated by 
the service-connected lumbar spine and 
bilateral knee disabilities, the examiner 
should indicate the extent of such 
aggravation. 

3.  If the veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
major depressive disorder, on a direct 
basis or as secondary to service-
connected lumbar spine and bilateral knee 
disabilities remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since October 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


